DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s amendment in which claims 1, 7, 10, and 12 have been amended, claims 2 and 11 have been canceled, and claims 14 and 15 have been added.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-7, 10, and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown et al. (US 9,730,486), herein Brown.
Regarding claim 1, Brown discloses a force dissipating device in a footwear appliance, comprising: an actuator (upper plane 130) responsive to a displacement force (force 134) from a shoe sole (tread system) surface; an elastic field of resilient, compressible material (lower plane 110 with beams 120), the elastic field elongated in a direction aligned with the displacement force; and an inclined surface (sidewall surface of upper plane 130, which is inclined with respect to the bottom surface) attached to the actuator and disposed against the elastic field, the actuator adapted for movement adjacent to and parallel to the elastic field, the inclined surface oriented to compress the elastic field in a direction perpendicular to actuator displacement (as seen in Fig. 3b the elastic field is at least partially compressed in a downward direction perpendicular to force 134) by slidably engaging and 
Regarding claim 3, Brown discloses that the displacement force results from a downward force of the shoe sole surface against a ground surface, and the elastic field is disposed to exert a counterforce against the inclined surface in response to the displacement force exerted on the actuator (column 6, lines 10-14).
Regarding claim 4, Brown discloses that the elastic field is engaged with the inclined surface for returning the displaced actuator based on the elastic field expanding to an uncompressed state (Fig. 3b).
Regarding claim 5, the inclined surface defines a constant compression region based on an area of the elastic field responsive to compression from displacement of the inclined surface (due to the interface between the inclined surface and lower plane 110; Fig. 5).
Regarding claim 6, the inclined surface counters the displacement force with a counterforce proportional to the compressed area of the elastic field.
Regarding claim 7, Brown discloses that the inclined surface is oriented at an angle that directs a component of the displacement force perpendicularly into a plane defined by the elastic field for opposing the displacement force, the component of the displacement force parallel to the sole surface (wherein the component of the displacement force is parallel to the sidewall sole surface; Fig. 3b).
Regarding claim 10, Brown discloses a method for mitigating harmful or detrimental forces in a footwear appliance, comprising: disposing an actuator from a shoe sole surface responsive to downward forces from ambulatory activities, the actuator responsive to a displacement force from a shoe sole surface; engaging an inclined surface on the actuator with an elastic field of resilient, compressible material, the elastic field elongated in a direction aligned with the displacement force; and disposing the inclined surface against the elastic field, the actuator adapted for movement adjacent to and parallel to the elastic field, the inclined surface oriented to compress the elastic field in a direction perpendicular to 
Regarding claim 12, Brown discloses that the elastic field further comprises a plurality of opposed elastic fields (beams 120), the inclined surface further comprising a respective inclined surface corresponding to each of the opposed elastic fields (Fig. 1a-1c).
Regarding claim 13, Brown discloses that the elastic field and the inclined surface each define a circular shape (as seen in Fig. 1c, the outer surfaces of the elastic field and inclined surface define a circular shape around the perimeter of the footwear appliance).
Regarding claim 14, Brown discloses that the displaced actuator experiences a force based on an area of a constant compression region between the inclined surface and the elastic field (Fig. 5).
Regarding claim 15, Brown discloses that  the elastic field is disposed in a heel region of a shoe assembly (Fig. 1c), the elastic field extending above a top of the sole surface (column 5, lines 55-57), the top of the sole surface bearing a load of a wearer of the shoe assembly.

Claim(s) 1, 3, 4, 7, 10, 12, 13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peyton et al. (US 9,179,733), herein Peyton.
Regarding claim 1, Peyton discloses a force dissipating device in a footwear appliance, comprising: an actuator (plug 1233) responsive to a displacement force (ground force) from a shoe sole (lower plate 1254) surface; an elastic field of resilient, compressible material (compressible spring 1237), the elastic field elongated in a direction aligned with the displacement force; and an inclined surface (sidewall surface of plug 1233) attached to the actuator and disposed against the elastic field, the actuator adapted for movement adjacent to and parallel to the elastic field (wherein the plug may slide up and down), the inclined surface oriented to compress the elastic field in a direction perpendicular to 
Regarding claim 3, Peyton discloses that the displacement force results from a downward force of the shoe sole surface against a ground surface, and the elastic field is disposed to exert a counterforce against the inclined surface in response to the displacement force exerted on the actuator.
Regarding claim 4, Peyton discloses that the elastic field is engaged with the inclined surface for returning the displaced actuator based on the elastic field expanding to an uncompressed state (Fig. 30).
Regarding claim 7, Peyton discloses that the inclined surface is oriented at an angle that directs a component of the displacement force perpendicularly into a plane defined by the elastic field for opposing the displacement force, the component of the displacement force parallel to the sole surface Fig. 30).
Regarding claim 10, Peyton discloses a method for mitigating harmful or detrimental forces in a footwear appliance, comprising: disposing an actuator from a shoe sole surface responsive to downward forces from ambulatory activities, the actuator responsive to a displacement force from a shoe sole surface; engaging an inclined surface on the actuator with an elastic field of resilient, compressible material, the elastic field elongated in a direction aligned with the displacement force; and disposing the inclined surface against the elastic field, the actuator adapted for movement adjacent to and parallel to the elastic field, the inclined surface oriented to compress the elastic field in a direction perpendicular to actuator displacement by slidably engaging and compressing the elastic field in the perpendicular direction to the actuator movement (as discussed regarding claim 1 above).

Regarding claim 13, Peyton discloses that the elastic field and the inclined surface each define a circular shape (Fig. 30).
Regarding claim 15, Peyton discloses that  the elastic field is disposed in a heel region of a shoe assembly (Fig. 28), the elastic field extending above a top of the sole surface (Fig. 28), the top of the sole surface bearing a load of a wearer of the shoe assembly.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peyton, as applied to claims 1 and 7.
Regarding claim 8, Peyton does not disclose the specific angle of the inclined angle, although it appears to be substantially around 45 degrees from parallel to the sole surface (Fig. 30). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to orient the inclined angle substantially around 45 degrees from parallel to the sole surface in order to allow the plugs to slide effectively up and down through the legs 1255. The claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 9, Peyton discloses that the elastic field imposes a resistance to the displacement force in a load region defined by an area of the elastic field opposed from the inclined surface (Fig. 30).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-10, and 12-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHARON M PRANGE/               Primary Examiner, Art Unit 3732